Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1, 8 and 15 are amended. Claims 1, 3-8, 10-15 and 17-20 are pending.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	MPEP 2106.04(a)(2)(III)(A) states:
claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

MPEP 2106.04(a)(2)(III)(B) states:
	If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. 
	The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695.

	In the present case the claims are directed to identifying transactions which can be categorized as tax-deductible and non-tax deductible. The claims use a computer to gather transaction data, integrate the transaction data into bills or invoices associated with a user or users, access payment method data associated with bills or invoices of a user, access historical payment methods associated with historical tax-related transactions, identify payment methods associated with the historical payment methods and that match the payment method data, transform the financial transactions associated with the one or more identified payment methods into tax-related financial transactions, including providing a copy of the tax-related transactions to a tax preparation and filing computer system and categorizing the transactions as tax-deductible or non-tax deductible.
	Integrating the transactions one or more discrete bills or invoices  of a user…, identifying one or more payment methods that are associated with the historical payment methods and that match the payment method data…transforming the financial transactions…into tax-related financial transactions, including identifying the tax-related financial transactions.., and categorizing each of the tax-related financial transactions as a tax-deductible financial transaction or a non-tax deductible financial transaction are all part of a mental process which a human may perform in her mind with the aid of pen and paper. The accessing steps are mere data gathering steps and the related system is used only to automate the activity. The providing a copy of the tax-related financial transactions to a tax-preparation and filing computer system is insignificant extra-solution activity since it has no further effect on the abstract idea of categorizing financial transactions as tax-deductible or non tax-deductible.
MPEP 2106.04(d)(III) states:
 	The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. 
MPEP 2106.04(d)(1) states:
 	A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception. 
 	The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
In the present case, as a whole, the claims do not constitute an improvement to the functioning of the computer or to any other technology or technical field. Claim 1 is directed to a method which simply employs one or more processors and a database to access data and perform the abstract idea. The computer itself is not improved and the elements are recited at a high level such that no special machine is used to perform the operations. There is no transformation of a particular article to a different state or thing since the method is directed to categorizing data and data is not a particular article. The abstract idea is also not applied in any meaningful was beyond generally linking the use of the judicial exception to a particular technological environment. The claim is therefor characterized as merely adding the words “apply it” or the like, with the abstract idea.
The system claims are similar in that instead of reciting the one or more processors in each step and the database the claims merely recite a system comprising at least one processor and memory and instructions executed by the processor. The effect is the same.
MPEP 2106.05(I) states:
 	An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?")…  Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Step 2B builds on step 2A by additionally determining whether the additional elements are well-understood, routine and conventional activities previously known to the industry.
In the present case, the claims recite accessing data and providing a copy of the transactions to another system. These are examples of receiving or transmitting data over a network per Symantec. The historical payment method data representing a credit account, checking account, etc., is a mere description of the payment methods and does not influence the claimed process in any significant way so it does not ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method comprising:
	Accessing, from a business billing or invoicing computing system via one or more processors, financial transactions representing one or more discrete bills or
invoices submitted by one or more payee businesses requesting payment by one or more payor users of the system;
	integrating, via the one or more processors, the financial transactions into payment due data representing one or more bills and invoices associated with one or more users of the system to be paid through the system;
	accessing, via the one or more processors, payment method data associated with a plurality of discrete bills or invoices of a user of the system represented in the financial transactions;
	accessing, via the one or more processors, a categorized payment method database comprising historical payment methods associated with historical tax related financial transactions;
	identifying, via the one or more processors, one or more payment methods that are associated with the historical payment methods and that match the payment method data by automatically comparing the payment method data to the historical payment methods, wherein the payment method data represents one or more of a credit account, a checking account, a line of credit, a stored value account, a debit account, a charge account, an ATM account, a fleet account, a gift account, or a cash account;
	transforming, via the one or more processors, the financial transactions representing the bills or invoices associated with the one or more identified payment methods into tax related financial transactions, wherein the transformation efficiently and accurately identifies the tax related financial transactions, and wherein the transformation includes providing a copy of the tax related financial transactions to a tax preparation and filing computing system; and	
categorizing, via one or more processors, each of the tax related financial transactions as a tax-deductible financial transaction or a non-tax-deductible financial transaction.

	The above underlined elements represent an abstract idea which falls under mental processes including, evaluations, observations and judgements.
	The elements are considered abstract because the claims are directed to categorizing financial transactions which is a process that does not require the use of a computer.
	This judicial exception is not integrated into a practical application because the additional elements being a system comprising one or more processors, a database, accessing data, a description of the payment method data and providing a copy of the tax related financial transactions to another system represent adding the words “apply it” to the abstract idea, data gathering activity, insignificant extra-solution activity and limitations which are not meaningful. The types of payment method data are not meaningful as the type of payment method data has no effect on the outcome of the process. Additionally, the limitation “wherein the transformation includes providing a copy of the tax related financial transactions to a tax preparation and filing computing system” is insignificant extra solution activity since it has no effect on the categorization process. Finally, the computer elements are merely tools to implement the abstract idea and described in general terms such that they do not amount to a particular machine and no improvement to the computer or any other technology is apparent from the claims or the claims in relation to the specification.
	Step 2B builds on step 2A by additionally determining whether the additional elements are well-understood, routine and conventional activities previously known to the industry.
In the present case, the claims recite accessing data and providing a copy of the transactions to another system. These are examples of receiving or transmitting data over a network per Symantec. The historical payment method data representing a credit account, checking account, etc., is a mere description of the payment methods and does not influence the claimed process in any significant way so it does not ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694